PER CURIAM.
Upon consideration of the application of Edgar Hayden Curry for admission to The Florida Bar stating that he graduated from the University of Florida Law School in 1930, and further stating that he now wishes to practice law in Florida, it is
Ordered that the application of the said Edgar Hayden Curry, together with the files, if any, of the State Board of Bar Examiners relative to his application for admission, be and the same are hereby referred to the Florida Board o.f Bar Examiners with directions that said Board conduct an investigation and inquire into and determine the character, fitness and general qualifications for admission to The Florida Bar by the said Curry, such investigation to cover the period subsequent to June, 1930, and to report to this Court the results of such investigation and its recommendations with respect to said application as early as practicable.
The Florida Board of Bar Examiners is authorized as a condition precedent to conducting such investigation to require a deposit of an amount not to exceed $250 for the purpose of defraying the cost of such investigation.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and ADKINS, JJ., concur.